Citation Nr: 1218532	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-27 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had certified active service from March 1956 to December 1959; from September 1962 to May 1974; and from June 1974 to December 1978.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Seattle, Washington, Regional Office (RO) which, in pertinent part, established service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of June 30, 2008.  In September 2011, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In April 2012, the Veteran submitted a Motion to Advance on the Docket.  In May 2012, the Board granted the Veteran's motion.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected bilateral hearing loss disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provide a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issue as entitlement to an initial compensable evaluation for the Veteran's bilateral hearing loss disability.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims file and his "Virtual VA" file so as to insure a total review of the evidence.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In June 2011, the Veteran submitted an informal application to reopen his claim of entitlement to service connection for tinnitus and informal claims of entitlement to service connection for both prostate cancer and diabetes mellitus.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  They are referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran asserts that his bilateral hearing loss disability is productive of significant functional impairment warranting assignment of a compensable evaluation.  

At the September 2011 hearing before the undersigned Veterans Law Judge sitting at the RO, the Veteran testified that his bilateral hearing loss disability had increased in severity since the last VA examination for compensation purposes.  He stated that he had been provided with hearing aids by VA in approximately January 2011.  Clinical documentation of the cited VA treatment is not of record.  VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In support of his claim for an initial compensable evaluation for his bilateral hearing loss disability, the Veteran submitted the report of a September 2011 audiological evaluation from D. Raszler, Au.D., CCC-A.  Unfortunately, the private evaluation is not adequate for VA evaluation purposes as it utilized the Northwestern University Auditory Test No. 6 (NU-6) rather than the Maryland CNC speech recognition test.  The provisions of 38 C.F.R. § 4.85(a) (2011) direct that "an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test."  

The Veteran was last afforded an examination for compensation purposes conducted for VA in June 2010.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Court has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Given that the Veteran's bilateral hearing loss disability has apparently increased in severity since that most recent VA examination for compensation purposes of record and now requires VA prescribed bilateral hearing aids, the Board finds that an additional audiological evaluation would be helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any VA medical records pertaining to the treatment of the Veteran not already of record.  

2.  Then schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and severity of his bilateral hearing loss disability.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his daily activities and vocational pursuits.  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



		
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

